Citation Nr: 1047055	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  05-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1969 to November 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 rating 
decision of the St. Petersburg, Florida Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran's claims file is 
now in the jurisdiction of the Newark, New Jersey RO.  In 
September 2005, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.  In November 2006 and in May 2009, the 
case was remanded for additional development.  In July 2010, the 
Board sought an advisory medical opinion from the Veterans Health 
Administration (VHA).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required. 


REMAND

In May 2009, the Board remanded this matter for another VA 
examination to determine whether the Veteran had PTSD resulting 
from exposure to a personal assault in service versus as due to a 
postservice motor vehicle accident.  After attempting to schedule 
the Veteran for an examination, the RO was advised that he 
currently resided in a nursing home, was unaware of his 
surroundings, and was unable to travel to a nearby VA Medical 
Center (VAMC) for an examination.  Because the VAMC also did not 
have any traveling examiners to examine the Veteran in the 
nursing home, in July 2010, the Board requested that a VHA 
consulting physician review the claims file and provide an 
opinion as to whether Veteran had a current diagnosis of PTSD 
and, if so, whether such disability was at least as likely as not 
related to his service, to include any personal assaults therein.

In August 2010, the VHA consulting physician opined that based on 
the record, the Veteran did not have a current diagnosis of PTSD, 
but instead suffered from a lifelong schizoid personality 
disorder.  The VHA consulting physician then recommended that 
current records from the Veteran's nursing home be secured, if 
available.  The consulting physician's request for additional 
records suggests they may impact on his opinion; consequently, a 
remand to obtain such evidence is necessary.  

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to 
identify the provider(s) of any treatment or 
evaluation he has received for his 
PTSD/psychiatric disability, records of which 
are not already associated with the claims 
file, and to provide any releases necessary 
for VA to secure any private records of such 
treatment or evaluation.  The RO should 
obtain complete copies of records of all such 
treatment and evaluation from all sources 
identified by the Veteran, specifically 
including updated records from his nursing 
home, Leisure Chateau Care Center.  

2. 	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

